Citation Nr: 1047067	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar degenerative joint disease.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1983 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, granting service connection for lumbar degenerative joint 
disease and assigning a disability rating of 20 percent, 
effective as of November 1, 2006.  This claim was previously 
remanded by the Board in April 2010 for additional evidentiary 
development.  

The Veteran was afforded a hearing at the Board's Central Office 
in Washington, DC in March 2010 before the undersigned Veterans 
Law Judge.  A written transcript of this hearing has been 
prepared and incorporated into the Veteran's claims file.  

As indicated in the Board's prior remand of April 2010, 
the issues of entitlement to service connection for 
sinusitis, sleep apnea, and a bilateral knee disorder were 
raised during the Veteran's March 2010 hearing.  This 
issues have still yet to be adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  In addition, 
the Veteran's testimony regarding his bilateral ankle 
disorder should be viewed as a request to reopen his 
previously denied claim.  This issue is again referred to 
the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran was granted a 
separate 10 percent disability evaluation for neurological 
manifestations of the left lower extremity, effective as of May 
25, 2010, in an August 2010 rating decision.  However, as will be 
discussed in the analysis section below, the proper effective 
date for this separate disability evaluation should be November 
1, 2006.  


	
FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine is 
manifested by pain and flexion limited to, at most, 55 degrees 
due to pain; it is not manifested by flexion limited to 30 
degrees or less, ankylosis, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria necessary for an initial disability rating in excess 
of 20 percent for lumbar degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-43 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's VA and private treatment records, and in 
November 2006, August 2008 and May 2010, he was afforded formal 
VA examinations. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial 
compliance with its April 2010 remand directives.  The Board 
notes that the Court has held that "only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance."  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for a new medical examination and the 
appellant attended that examination.  The AMC later issued a 
rating decision and a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2010).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more movement 
than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2010).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic 
Code 5242 (degenerative arthritis of the spine (see also 
Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following General Formula for 
Rating Diseases and Injuries of the Spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 20 percent rating requires forward flexion greater than 30 
degrees but not greater than 60 degrees, combined range of motion 
not greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:  

A 20 percent rating requires incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months

A 40 percent rating requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

Facts and Analysis

The Veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent for his service-connected 
degenerative disc disease.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's lumbar spine symptomatology has been no more than 20 
percent disabling at any time during the pendency of this claim.  
As such, a higher disability rating is not warranted.  

The Veteran was granted service connection for degenerative joint 
disease of the lumbar spine in the appealed February 2007 rating 
decision.  A 20 percent disability rating was assigned under 
Diagnostic Code 5243, effective as of November 1, 2006.  The 
Veteran appealed the assigned rating to the Board in August 2007, 
alleging that range of motion testing was not performed during 
his previous VA examination, and, that he experienced radiating 
pain into his left lower extremity.  Following the April 2010 
Board remand, the Veteran was afforded an additional VA 
examination in May 2010.  The Veteran's 20 percent disability 
rating was continued in an August 2010 supplemental statement of 
the case (SSOC), but the Veteran was assigned a separate 
disability rating of 10 percent for radiculopathy of the left 
lower extremity in an August 2010 rating decision, effective as 
of May 25, 2010.  The Veteran has continued to express 
disagreement with the assigned 20 percent disability rating.  

Upon filing his initial claim for service connection in September 
2006, the Veteran was afforded a VA examination of the lumbar 
spine in November 2006.  The Veteran denied any stiffness or 
weakness due to this condition, but did report constant pain that 
radiated down his left leg.  The Veteran also denied any 
incapacitating episodes as a result of this disability.  The 
examination report reflects that range of motion testing revealed 
thoracolumbar spinal flexion to 70 degrees, extension to 30 
degrees, bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  The Veteran was noted to have an 
additional limitation of 5 degrees after repetitive use due to 
pain.  Inspection of the spine revealed normal head position with 
symmetry in appearance, spinal motion and normal curvature.  
There were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  A diagnosis of 
degenerative arthritis of the lumbar spine was assigned with X-
ray evidence of degenerative joint disease changes.  

The record also contains a private magnetic resonance image (MRI) 
dated February 2008.  It was noted that the Veteran was status 
post-laminectomy L5-S1 10 years earlier.  The Veteran reported 
increasing low back pain that radiated to his left foot.  The MRI 
revealed moderate multilevel degenerative changes, worse at the 
L5-S1 level.  

The Veteran was afforded an additional VA examination for his 
lumbar spine in August 2008.  It was noted that the Veteran had 
been diagnosed with degenerative disc disease and sacroiliac 
joint disease.  The Veteran reported stiffness, weakness and 
numbness with constant pain in the lower back and hips radiating 
down both legs, but primarily the left leg.  The Veteran also 
reported that when standing for several minutes the pain became 
unbearable.  Examination of the thoracolumbar spine revealed no 
evidence of radiating pain on movement.  There was also no 
evidence of muscle spasm or ankylosis.  Range of motion testing 
revealed flexion to 60 degrees, extension to 20 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 15 
degrees, right rotation to 20 degrees and left rotation to 15 
degrees.  The Veteran was noted to have an additional limitation 
of 5 degrees following repetitive use due to pain and weakness.  
The examiner concluded that there were signs of intervertebral 
disc syndrome, with an L4 sensory deficit of the bilateral 
lateral thigh and front legs, L4 motor weakness of the left knee 
on extension, an L5 sensory deficit of the bilateral legs, dorsal 
feet and lateral feet, and L5 motor weakness of the left foot 
upon extension.  There was no evidence of any bowel dysfunction, 
bladder dysfunction or erectile dysfunction.  The examiner 
diagnosed the Veteran as status post discectomy with lumbar spine 
degenerative disc disease with chronic low back pain.  

The Veteran was most recently afforded a VA examination of the 
lumbar spine in May 2010.  The Veteran reported having moderate 
back pain all of the time and that with prolonged sitting, he 
would develop numbness and tingling in the lateral aspect of the 
leg.  It was noted that the Veteran had no incapacitating 
episodes as a result of his lumbar spine disability, and that he 
did not use any assistive devices and that it did not prevent him 
from working.  Examination revealed no paravertebral muscle spasm 
or tenderness.  Motor examination revealed normal bulk, tone and 
strength in the legs with no foot weakness or leg weakness.  The 
Veteran's gait was described as natural.  The Veteran did report 
decreased pin prick sensation on the top of the left foot and on 
the lateral aspect of the left ankle.  Thoracolumbar range of 
motion was flexion to 80 degrees, extension to 25 degrees, 
bilateral lateral flexion to 30 degrees and bilateral lateral 
rotation to 30 degrees.  Due to diminished endurance, the Veteran 
was found to have forward flexion to 70 degrees and bilateral 
lateral flexion to 25 degrees upon repetition.  It was noted that 
with the exception of the decreased sensation, there was no sign 
of substantial nerve root compression.  The examiner diagnosed 
the Veteran as status post L5-S1 hemilaminectomy and discectomy 
with persistent low back pain.  A diagnosis of intermittent 
dysesthesias in the left thigh and leg with decreased sensation 
in the foot, most consistent with an L5 sensory radiculopathy, 
was also assigned.  The examiner's diagnoses remained the same 
upon review of the claims file in a subsequent addendum.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to an initial disability rating in excess 
of 20 percent for his service-connected lumbar spine disability.  
As already noted, a 40 percent rating is warranted when there is 
evidence of unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  According to the November 2006 VA 
examination, the Veteran had forward flexion of the thoracolumbar 
spine to 70 degrees, limited to 65 degrees upon repetition.  The 
Board recognizes that the Veteran has denied that range of motion 
testing was performed as part of this examination.  Nonetheless, 
range of motion testing was subsequently performed in August 
2008, revealing forward flexion to 60 degrees, with flexion 
limited to 55 degrees upon repetition.  Finally, according to the 
Veteran's most recent VA examination, the Veteran had flexion to 
80 degrees, limited to 70 degrees upon repetition.  It was also 
noted that there was no evidence of thoracolumbar spine 
ankylosis.  As such, a disability rating in excess of 20 percent 
is not warranted.  

Even when applying the DeLuca criteria, the evidence still 
demonstrates that the Veteran is not entitled to an increased 
disability rating.  As noted above, forward flexion of the 
thoracolumbar spine has been found to be limited upon repetition 
to, at most, 55 degrees due to pain, weakness and fatigue.  This 
is significantly greater than the 30 degrees of motion envisioned 
by a higher disability rating of 40 percent.  As such, a higher 
disability rating is not warranted under DeLuca.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under this formula, a 40 percent disability evaluation requires 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Id.  However, the evidence of record has consistently 
demonstrated that the Veteran does not suffer from incapacitating 
episodes as a result of his service-connected lumbar spine 
disability.  As such, a higher disability rating based on 
incapacitating episodes is not warranted.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's degenerative joint disease of the lumbar spine has 
been found to cause pain and limitation of motion.  However, such 
impairment is contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43.  Furthermore, there is no 
evidence to suggest that the Veteran has suffered marked 
interference with employment or frequent periods of 
hospitalization because of this disability.  According to the 
Veteran's May 2010 VA examination, the Veteran's lumbar spine 
disability did not prevent him from working.  The Veteran also 
denied periods of bed rest or hospitalization during his March 
2010 hearing.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 20 percent for his service-
connected lumbar spine disability.  During his March 2010 
hearing, the Veteran testified to constant low back pain that 
worsened when standing or performing other activities.  The 
Veteran also described pain and numbness in his left lower 
extremity.  However, a 20 percent disability rating is meant to 
compensate a Veteran for lumbar spinal pain, and the Veteran has 
been granted a separate 10 percent disability for pain and 
numbness of the left lower extremity.  In addition, the Veteran 
indicated during his March 2010 hearing that he is still able to 
perform activities of self-care, his full-time job, and ride a 
bicycle.  As such, the Veteran's testimony does not demonstrate 
entitlement to a disability rating in excess of 20 percent for 
service-connected degenerative joint disease of the lumbar spine.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court in the case of Fenderson v. 
West would be in order.  See 12 Vet. App. 119 (1999).  However, 
as outlined above, the Veteran's symptomatology has been no more 
than 20 percent disabling at any time during the pendency of the 
appeal, as there is no evidence of flexion limited to 30 degrees 
or less, ankylosis, or incapacitating episodes.  As such, staged 
ratings are not warranted.  

As a final matter, the Board notes that the RO, in August 2010, 
applied Note (1) of 38 C.F.R. § 4.71a in this case when it 
granted a separate 10 percent disability rating for radiculopathy 
of the left lower extremity in August 2010.  However, in doing 
so, the RO assigned an effective date of May 25, 2010.  The 
evidence of record demonstrates that the Veteran complained of 
sciatica in his original claim of September 2006 and of left 
lower extremity pain during his November 2006 VA examination.  
This radiating pain was again noted during the February 2008 
private MRI.  Finally, the Veteran complained primarily of left 
leg pain during his August 2008 VA examination and he was found 
to suffer from neurological deficits in the lower extremity upon 
examination.  As such, the Board concludes that the proper 
effective date for the Veteran's left lower extremity 
radiculopathy should be November 1, 2006 - the date following the 
Veteran's discharge from active duty.  

The Veteran is entitled to an effective date of November 1, 2006 
for his separate 10 percent disability rating for radiculopathy 
of the left lower extremity.  To this extent, the Veteran's claim 
is granted.  However, the preponderance of the evidence is 
against the claim of entitlement to an initial disability 
evaluation in excess of 20 percent for degenerative joint disease 
of the lumbar spine.  As such, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable and this 
claim must be denied.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease of the lumbar spine is 
denied.  

Entitlement to an effective date of November 1, 2006 for a 
separate 10 percent disability evaluation for neurological 
manifestations of the left lower extremity is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


